                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                          Case No. 19-cv-01572-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE PLAINTIFF’S MOTION
                                                 v.                                         TO PROCEED UNDER PSEUDONYM
                                   9

                                  10     PRUDENTIAL INSURANCE COMPANY                       Re: Dkt. No. 3
                                         OF AMERICA,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed plaintiff’s request to proceed with this action under a pseudonym.
                                  14   Dkt. No. 3. The request is granted on a preliminary basis.
                                  15          Our federal courts have a strong tradition of transparent litigation. See Does I thru XXIII v.
                                  16   Advanced Textile Corp., 214 F.3d 1058, 1067 (2000) (the “use of fictitious names runs afoul of the
                                  17   public’s common law right of access to judicial proceedings, and Rule 10(a)’s command that the
                                  18   title of every complaint ‘include the names of all the parties.’”) (citations omitted). The Court is
                                  19   consequently unwilling to permanently grant broad anonymity to the plaintiff at this stage of the
                                  20   case, when no defendant has been served or has appeared.
                                  21          Plaintiff may, however, proceed with the service of her complaint under a pseudonym. If
                                  22   she wishes to maintain that status, she may renew her request in an administrative motion filed
                                  23   with notice to defendant, within 21 days of effectuating service. The Court will then re-visit the
                                  24   matter after defendant has had an opportunity to respond to plaintiff’s request.
                                  25          IT IS SO ORDERED.
                                  26   Dated: April 4, 2019
                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
